11/13/2019 Details

Case 3:19-cv-02732-M Document 1-2 Filed 11/15/19 Pageiof4 PagelD7

Case Information

peo. 501s | MAREN STEPHIENS BLUPPLICS vs. OAM'S EAGT, INC

Wasi Muornber . Court

DC-19-16614 AAth District Court

rile ate Gase Type

10/14/2019 OTHER PERSONAL
INJURY

Party

MAGN TTT

STEPHENS-BUTLER, KAREN

Address

4144 N. CENTRAL EXPRESSWAY
SUITE 1000

DALLAS TX 75204

Poe DART

SAM'S EAST, INC

https://courtsportal,dallascounty.org/DALLASPROD/Home

 

Judicial Officer
GOLDSTEIN,
BONNIE LEE
Case Status

OPEN

Active Attorneys ¥
Lead Attorney
KASTL, KRISTINA
N.

Retained

Active Attorneys 9
Lead Attorney
MARTINEZ,
RAMONA

1/4
11/13/2019 Details

Gass. 3:19-cv-02732-M Document 1-2 Filed 11/15/19 Reagit
iases etaine

DBA SAM' CLUB #6482
Address : |
BY SERVING ITS REGISTERED AGENT, CT
CORPORATION SYSTEM
1999 BRYAN STREET, SUITE 900
DALLAS TX 75201-3136

Events and Hearings

Pa OPPO NENW CASE FILED (OCAy IVIL,

FG) 4) 20 19 CHRIGINAL PE TTE Oss ¥

OP UCHNAL PETITION

hah aoe POoRY DEMAND »

Pes Ao TS Sie CPPATICAN
Poetab CE PAT TOM
DOP SOC OP UATICHM ©

Lepr ieaph Mheaxeypay
JOU ECGS OLE So PY OL

ESERVE

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0

2

gl 4 PagelD 8

2/4
11/13/2019

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0 °

Case, 3:19-cv- Op 732 -M Document 1-2
ricapadied Method :

Pos ” re sae
Ata Servel

PRIVATE PROCESS SERVER

Pipytp recap
ltl Ps

10/17/2019
Conor

SAM S EAST, INC
TON 2OT9 RETURN OF SERMICT

PSO PPS GEUATON ~ SAME befscs

Cormier

EXECUTED CITATON - SAM'S EAST INC.

POG SOTO NOTE = ADMINIS Pevatcars

horrregal

ANSWER DUE 11/11/19

PHOT? OT9 ORIGINAL ANSWichs = |

OMICINAL ANSWER

Financial

BOPP EPS SESS TI IR, ROAR EEN
Total Financial Acsesement

Total Payments and Credits

Vv

!

Poyhats,

v

Details

Filed 11/15/19 Page3of4 PagelD9

i as,

L DENIAL ¥

$340.00
$340.00

3/4
11/13/2019 Details
Case 3:19-cv-02732-M Document 1-2 Filed 11/15/19 Page 4of4 PagelD 10

10/14/2019 Transaction $340.00
Assessment _
10/14/2019 CREDIT Receipt # STEPHENS- ($340.00)
CARD - 70647- BUTLER,
~ TEXFILE 2019- KAREN
(DC) ~ DCLK
Documents

CRGINAL PETIAON
PR SRY
MSC CATION
OU PED GPTATON - SAMS EAST Ic,

Op OR CUNLAL AN SYR

https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=0 | 4/4
